PER CURIAM:
The Board on Professional Responsibility has recommended that John A. Shorter, Jr., a member of the Bar of this court, be publicly censured for violations of Rules 1.1(a), 1.3(a), and 8.4(d) of the Rules of Professional Conduct. The proposed discipline arises from Shorter’s failure to prepare for trial in two cases involving a criminal defendant whom Shorter was representing pro bono and from Shorter’s conduct in leaving certain grand jury transcripts with his client, in violation of a protective order issued by the court.
The Board recognized, as do we, that Shorter’s conduct was serious and that Shorter has a record of prior discipline. The Board concluded, however, that the violations are not likely to be repeated and that “[a] more severe sanction [than public censure] is therefore not required to protect the public, clients, or the courts from further conduct of this character by Respondent.”
Given the seriousness of the violations and the record of prior discipline, a more severe sanction might not have been unreasonable. Neither Bar Counsel nor Shorter has filed an exception to the Board’s Report, however, and our review of the Board’s recommendation is narrowly circumscribed. See D.C. Bar R. XI, § 9(g); In re Goldsborough, 654 A.2d 1285, 1288 (D.C.1995). Primarily in light of the deferential standard required by these authorities, we adopt the recommendation of the Board. Accordingly, John A. Shorter, Jr. is hereby publicly censured, and it is so ordered.